Cooper, J.,
delivered the opinion of the court.
The uncontradicted evidence is that Kerr transacted the business in which he was engaged, in his own name, and that no sign was displayed at the place, disclosing that Montgomery had any interest therein; and that the property in controversy was “used and acquired” in that business. Under these circumstances, such property is, by express provision of the statute, liable for the debts of the person so transacting the business, and to be “in all respects treated, in favor of his creditors, as his property.”
There is no doubt that Kerr was indebted to his mother and Rhodes in sums equal to the full-value of the property sold to then'.. The real contention of appellants is that it was not competent for them to accept the partnership assets in payment of their demands against J. J. Kerr individually. But- the statute declares that, as to creditors, the property is to be treated as the property of Kerr. They might have subjected it to their demands by proceeding at law to judgment and execution, and what the law would have done it was permissible for the parties to do.

Affirmed.